 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    UNILOC 2017 LLC,                        Case No.    SACV 18-2055-GW-DFMx

12                       Plaintiff,                       SACV 18-2058-GW-DFMx
13          v.

14    HULU, LLC,                                ORDER TO DISMISS WITH
                                                PREJUDICE
15                       Defendant.
16

17

18

19
           Based upon the stipulation between the parties and their respective counsel,
20
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
21
     Each party will bear its own attorneys’ fees and expenses.
22
           IT IS SO ORDERED.
23

24
     Dated: January 2, 2020
25

26
                                           _________________________________
                                           HON. GEORGE H. WU,
27                                         UNITED STATES DISTRICT JUDGE
28
